Case 18-70468-pwb        Doc 10    Filed 01/24/19 Entered 01/24/19 11:29:25   Desc
                                        Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

  IN RE:     ALEXANDER R. CORBETT,                {   CHAPTER 13
                                                  {
                                                  {
             DEBTOR(S)                            {   CASE NO. A18-70468-PWB
                                                  {
                                                  {   JUDGE    BONAPFEL

                             OBJECTION TO CONFIRMATION

       COMES NOW Mary Ida Townson, TRUSTEE herein, and objects to
  Confirmation of the plan for the following reasons:

       1. The Debtor(s)' payments under the proposed plan are not
  current.

       2. The Debtor(s)’ has/have not filed copies of all payment
  advices or other evidence of payments received within sixty (60)
  days before the date of the filing of the petition as required by
  11 U.S.C. §521(a)(1)(B)(iv) and Rule 1007(b)(1)(E) F.R. Bankr. P.

       3.   The Debtor's (s') Schedule I reflects a contribution
  from the Debtor’s family of $700.00 per month. The trustee
  requests documentation regarding this contribution. If the
  contribution is from rental income, the trustee requests
  documentation such as a copy of the written lease. 11 U.S.C.
  Section 1325(a)(6).

       WHEREFORE, the Trustee moves the Court to inquire into the
  above objections, deny confirmation of this Debtor’s(s’) Plan and
  to dismiss the case; or, in the alternative, convert the case to
  one under Chapter 7.

         January 24, 2019

                                                       /s
                                            Sonya Buckley Gordon, Esq.
                                            for Chapter 13 Trustee
                                            GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  Sonyab@atlch13tt.com
Case 18-70468-pwb        Doc 10    Filed 01/24/19 Entered 01/24/19 11:29:25   Desc
                                        Page 2 of 2




  A18-70468-PWB
                               CERTIFICATE OF SERVICE

       This is to certify that on this day I caused a copy of the
  foregoing pleading to be served via United States First Class
  Mail, with adequate postage thereon, on the following parties at
  the address shown for each:

  DEBTOR(S):

  ALEXANDRIA R. CORBETT
  20 CODY CIRCLE
  OXFORD, GA 30054

  I further certify that I have on this day electronically filed
  the pleading using the Bankruptcy Court's Electronic Filing
  program, which sends a notice of this document and an
  accompanying link to this document to the following parties who
  have appeared in this case under the Bankruptcy Court's
  Electronic Case Filing program:

  THE SEMRAD LAW FIRM




  This 24th day of January, 2019



             /s
  Sonya Buckley Gordon, Esq.
  for Chapter 13 Trustee
  GA Bar No. 140987




  Mary Ida Townson, Chapter 13 Trustee
  Suite 2200
  191 Peachtree Street, N.E.
  Atlanta, GA 30303-1740
  404-525-1110
  Sonyab@atlch13tt.com
